Citation Nr: 0019220	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a separate rating for tinnitus.

2.  Entitlement to an initial rating higher than 30 percent 
for Meniere's disease.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1978 to 
December 1997.  

This case is before the Board of Veterans' Appeals (Board) as 
a result of rating decisions of March 18, 1998, July 30, 
1998, and December 2, 1998, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In the March 1998 decision, the RO granted service 
connection for various conditions, including tinnitus and 
Meniere's disease that were initially rated as 10 percent and 
noncompensably (i.e., 0 percent) disabling, respectively.  
The veteran submitted timely notices of disagreement with 
these initial ratings and, in July 1998, the RO increased the 
rating for the Meniere's disease to 30 percent, with the same 
effective date, and denied a total disability rating based on 
individual unemployability (TRIU).  In December 1998, the RO 
terminated the separate 10 percent rating for the tinnitus, 
finding that a separate rating was not warranted since the 
tinnitus was a manifestation of the Meniere's disease.

For reasons that are not altogether clear, however, the only 
issue addressed in the statement of the case or certified for 
appeal in the RO's April 1999 VA Form 8, Certification of 
Appeal, was that of entitlement to service connection for 
tinnitus.  But service connection has already been granted 
for the tinnitus, so that is not being disputed.  Rather, the 
claims actually being appealed are whether the veteran is 
entitled to a higher initial rating for the Meniere's 
disease, whether he is entitled to a separate rating for the 
tinnitus, and whether he is entitled to a TRIU.  And further 
procedural and evidentiary development is required for each 
of these claims prior to the Board considering them.



REMAND

The law requires full compliance with all directives of a 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  And 
although the directives of this remand, discussed below, 
should be carried out in a logical chronological sequence, 
no instruction given in this remand may be subordinated to a 
lower order of priority in terms of the necessity of its 
being carried out completely.

Procedural development

The veteran's original claim for service-connected disability 
compensation was adjudicated by the RO on March 18, 1998, at 
which time service connection was granted for a number of 
disabilities rated in combination as 50 percent disabling, 
including tinnitus (10 percent) and Meniere's disease 
(noncompensable).  In a document dated June 15, 1998, 
entitled, "Notice of Disagreement," the veteran took issue 
with the rating assigned for Meniere's disease and provided a 
summary of his symptoms and their impact on his ability to 
work.  In July 1998 he submitted an application for a TRIU, 
including additional medical evidence.  In July 1998 he also 
submitted a second document identified as a notice of 
disagreement with the rating for the Meniere's disease and 
tinnitus-alleging that the tinnitus was part and parcel of 
the Meniere's disease.

The claim was reviewed further on July 30, 1998, at which 
time the RO assigned a 30 percent rating for the Meniere's 
disease.  In conjunction with the other service-connected 
disabilities, including the tinnitus rated 10 percent, that 
additional rating had the effect of increasing the combined 
rating to 70 percent.  In August 1993 the RO issued a 
statement of the case regarding the issue of entitlement to 
service connection for the tinnitus.  In a VA Form 9, 
received in October 1998, the veteran alleged that the 
tinnitus was not a result of his duty as a gunner's mate and 
was never present until his first vertigo attack in 1996; 
therefore, he believed, the tinnitus should be associated 
with his Meniere's disease, "unless it lowers [his] overall 
rating of disability."  On December 2, 1998, the RO reviewed 
the claim further and terminated the separate 10 percent 
rating for the tinnitus, explaining that the tinnitus would 
be consolidated with the rating for the Meniere's disease, 
which would remain at 30 percent.  But the unfortunate effect 
of that determination was that the combined rating was 
reduced to 60 percent.

Based on the above chronology, it is clear that the veteran 
has filed timely notices of disagreement with respect to 
three different issues-those being, entitlement to a 
separate rating for the tinnitus, entitlement to a higher 
initial rating for the Meniere's disease (see Fenderson v. 
West, 12 Vet. App. 119 (1999)), and entitlement to a TRIU.  
But the RO has not provided him an appropriate statement of 
the case addressing any of these issues.  See 38 C.F.R. 
§ 20.200 (1999) (an appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been issued, a timely filed Substantive Appeal).  
He fulfilled his preliminary obligation to dispute the 
adverse determinations in order to obtain review on appeal, 
but the RO has not taken the next step to process the appeal 
in accordance with the statutory and regulatory requirements.  
See 38 U.S.C.A. § 7105 (West 1991).

In Manlincon v. West, 12 Vet. App. 238 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that where, as 
here, a claimant has submitted a timely notice of 
disagreement with an adverse RO decision and the RO did not 
subsequently issue a statement of the case, the Board should 
remand, and not refer, the claim to the RO for issuance of a 
statement of the case.

Higher Initial Rating for the Meniere's Disease

In the Fenderson decision, the Court made an important 
distinction between a claim for an increased rating (for a 
disability that already was service connected) and a 
situation wherein the veteran is contesting the propriety of 
the initial rating (after his disability has just been 
service connected).  See Fenderson, 12 Vet. App. at 126.  In 
the former instance, the Court's holding in another case, 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the current 
level of disability is of primary concern, applies.  Whereas 
in the latter instance, the Court indicated that VA must 
consider, not only the propriety of the initial rating, but 
also whether the veteran is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at others.  
Fenderson at 126.

The current 30 percent rating for the Meniere's disease was 
assigned on the basis of VA examinations conducted in January 
and February 1998 and additional medical statements from 
A. Keyes, M.D., dated in February and June 1998.  It does not 
appear, however, that all of Dr. Keyes' records have been 
obtained.  The veteran also has reported seeing another 
physician, a Dr. Weber, in 1996.  But no records from 
Dr. Weber dated since 1996 are on file, although the veteran 
indicated in September 1998 that the "Naval Hospital" was 
funding three visits to the Medical University of South 
Carolina for further testing and that he had an appointment 
with Dr. Weber scheduled for November 2, 1998.  That 
statement suggests there may be additional records available 
at the Navy medical facility as well.  If so, all of these 
records must be obtained for consideration in this appeal.  
See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).

To determine whether the veteran is entitled to an initial 
rating higher than 30 percent for the Meniere's disease under 
Diagnostic Code 6205 of the VA Rating Schedule, additional 
information must be ascertained concerning his specific 
symptoms and their frequency.  A 30 percent rating is 
warranted when there is hearing impairment with vertigo less 
than once a month, with or without tinnitus.  The next higher 
rating of 60 percent requires hearing impairment with attacks 
of vertigo and cerebellar gait occurring from 1 to 4 times a 
month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  38 C.F.R. § 4.87, Code 6205 
(1999).  The VA examinations conducted in January and 
February 1998 do not provide sufficient information with the 
degree of detail and specificity required for proper 
evaluation of the disease under these criteria.  Therefore, 
the veteran must be reexamined.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).


Separate Rating for the Tinnitus

A separate 10 percent rating initially was assigned for the 
tinnitus on the basis of a finding that it was the result of 
acoustic trauma the veteran had sustained during service 
while working as a gunner's mate.  Constant tinnitus due to 
acoustic trauma warrants a separate compensable rating of 10 
percent-regardless of the coexistence of Meniere's disease 
or the rating assigned for Meniere's disease.  See 38 C.F.R. 
§ 4.87, Code 6260 (1999).  And although the RO has accepted 
the veteran's statements regarding the cause of his tinnitus 
as true (namely, that it is due to his Meniere's disease and 
not acoustic trauma in service), he simply does not have 
the requisite clinical qualifications, training, or expertise 
to provide a probative medical opinion regarding the etiology 
of his tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Hyder v. Derwinski, 1 Vet. App. 221, 
222 (1991) ("[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the 
Board").  Consequently, it is necessary to obtain a medical 
opinion concerning the etiology of the tinnitus.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

TRIU

To establish entitlement to a TRIU based on service-connected 
disabilities, there must be impairment of such degree that it 
is impossible for the average person to secure and obtain a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  The central inquiry 
is "whether the veteran's service-connected disabilities, 
alone, are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
disabilities that are not service connected.  See §§ 3.341, 
4.16, 4.19 (1999).

The veteran's service-connected disabilities, in addition to 
the Meniere's disease (and tinnitus), are a major depressive 
disorder, rated 30 percent disabling, residuals of a 
dislocation of the left glenohumeral joint (of the minor 
extremity), rated 20 percent disabling, residuals of a 
dislocation of the right elbow (of the major extremity), 
rated noncompensable, a laceration scar on the right second 
metacarpophalangeal joint, rated noncompensable, and a 
tumor/cyst on the left salivary gland, rated noncompensable.  
The combined rating for the service-connected disabilities is 
currently 60 percent.

The RO has denied the claim for a TRIU on the basis that the 
veteran does not meet the criteria of 38 C.F.R. § 4.16(a).  
However, before it can be determined on appeal whether he 
meets these requirements, the other issues on appeal must be 
resolved since they are "inextricable intertwined."  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  If such 
adjudication results in a higher combined rating for his 
disabilities, then it may be necessary to determine whether 
the record reflects some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the same 
level.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).

The Court has held that the Board (hence, the RO) must make 
its findings as to TRIU entitlement based on the evidence of 
record and not supply missing facts.  A claim for TRIU may 
not be rejected without the production of evidence, as 
distinguished from mere conjecture, that the veteran cannot 
perform more than marginal employment.  See Friscia v. Brown, 
7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court held specifically that, rather 
than merely offering its own opinion regarding whether a 
veteran is unemployable as a result of a service-connected 
disability, the VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to what 
effect the claimant's service-connected disabilities have on 
his ability to work.  See also Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

The most recent VA examinations in January and February 1998 
are inadequate for properly adjudicating the TRIU claim.  The 
examiners' description of the current status of the service-
connected disabilities was not accompanied by an opinion of 
whether they preclude the veteran from working.  And the 
Court has held that such an opinion is required.  Gary v. 
Brown, 7 Vet. App. 229 (1994).

Where, as here, the record before the Board is inadequate to 
properly decide the case, a remand is required.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
remanded to the RO for the following development and 
consideration:

1.  The veteran should be requested to 
identify (using complete names, addresses 
and dates) all sources of treatment (VA, 
private or other) that he has received 
since service for his Meniere's disease 
and/or tinnitus.  This list should 
include, but is not limited to, 
information concerning treatment he has 
received from Drs. Keyes and Weber and/or 
at the Naval hospital and the Medical 
University of South Carolina.  And after 
obtaining any necessary authorization 
from him, the RO should directly contact 
the sources identified and obtain copies 
of the records in their possession, 
in accordance with 38 C.F.R. § 3.159.  
All evidence obtained should be 
associated with the other evidence of 
record in the claims folder.  If attempts 
to obtain records are unsuccessful, this 
should be documented as well.

2.  The RO should schedule the veteran 
for otolaryngology and audiometric 
examinations to determine the nature and 
severity of his Meniere's disease and 
tinnitus.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiners for 
review in conjunction with the 
examination, together with a copy of this 
remand.

On the basis of the examination findings, 
the review of the claims folder, and any 
additional information or evidence 
obtained from the veteran, the examiners 
should respond to the following inquiries 
and explain the basis for all conclusions 
reached:

(a)  Indicate the extent of any 
hearing impairment in either 
ear associated with the 
Meniere's disease.

(b)  Describe all 
manifestations of vertigo, 
including the severity and 
frequency of it.

(c)  Indicate whether the 
Meniere's disease results in a 
cerebellar gait; if so, 
describe its severity and 
frequency of occurrence.  
Describe any current tinnitus, 
including its severity and 
frequency.

(d)  Express an opinion as to 
the etiology of the veteran's 
tinnitus-specifically, 
the probability that it is the 
result of acoustic trauma in 
service.

(e)  Give an opinion as to the 
extent the service-connected 
Meniere's disease, considered 
alone, without regard to any 
other disability or the 
veteran's age, impairs his 
employability.

(f)  Give an opinion as to the 
extent the service-connected 
tinnitus, considered alone, 
without regard to any other 
disability or the veteran's 
age, impairs his employability.

3.  The RO also should schedule the 
veteran for any additional medical 
examinations that are necessary to 
ascertain the extent that his other 
service-connected disabilities may affect 
his ability to work.  All indicated tests 
and studies should be performed during 
those evaluations as well, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to those examiners for 
review in connection with the evaluation, 
together with a copy of this remand.

On the basis of the examination findings, 
the review of the claims folder, and any 
additional information or evidence 
obtained from the veteran, the examiners 
should respond to the following inquiries 
and explain the basis for the conclusions 
reached:

(a)  Give an opinion as to 
the extent the service-
connected major depressive 
disorder, considered alone, 
without regard to any other 
disability or the veteran's 
age, impairs his 
employability.

(b)  Give an opinion as to 
the extent the service-
connected residuals of 
dislocation of the left 
glenohumeral joint, 
considered alone, without 
regard to any other 
disability or the veteran's 
age, impairs his 
employability.

(c)  Give an opinion as to 
the extent the service-
connected residuals of 
dislocation of the right 
elbow, considered alone, 
without regard to any other 
disability or the veteran's 
age, impairs his 
employability.

(d)  Give an opinion as to 
the extent the service-
connected laceration scar 
of the right metacarpo-
phalangeal joint, considered 
alone, without regard to any 
other disability or the 
veteran's age, impairs his 
employability.

(e)  Give an opinion as to 
the extent the service-
connected tumor/cyst 
on the left salivary gland, 
considered alone, without 
regard to any other 
disability or the veteran's 
age, impairs his 
employability.

4.  The RO should review the reports of 
the examinations to ensure they 
adequately address the concerns of this 
remand.  And any report that does not 
should be returned for immediate 
corrective action, which may only require 
submitting an addendum to the report of 
the evaluation.  See 38 C.F.R. § 4.2 
(1999).

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should adjudicate all 
three claims made by the veteran-(1) for 
a separate rating for his tinnitus, (2) 
for a higher initial rating for his 
Meniere's disease, and (3) for a TRIU.  
The RO's consideration of the claim for a 
higher initial rating for the Meniere's 
disease must take into account the 
Court's holding in the Fenderson 
decision, as well as all other applicable 
legal authority.  The RO's consideration 
of the other claims for a separate rating 
for the tinnitus and for a TRIU must take 
into account all pertinent 
legal authority as well, including the 
possibility of referring the case to the 
Under Secretary for Benefits or the 
Director of Compensation & Pension 
Service for extraschedular consideration.  
The RO must provide adequate reasons and 
bases for its decision concerning each of 
the claims.

6.  If the claims are denied, the veteran 
must be provided an appropriate statement 
of the case addressing each of the claims 
and given an opportunity to "perfect" 
a timely appeal by submitting another VA 
Form 9 or equivalent statement.  See 
38 C.F.R. §§  20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306 
(1991).  And only the claims that he 
perfects a timely appeal should be 
returned to the Board for further 
appellate consideration.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to protect his 
procedural due process rights and to obtain additional 
clarifying information and evidence.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1996).


